[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 103)
The defendant moves to strike count two of the plaintiff's complaint which arises out of a motor vehicle accident. The defendant argues that the court should strike the second count of the plaintiff's complaint because the complaint does not contain allegations sufficient to support a cause of action for recklessness and because the complaint contains no basis for relief under General Statutes § 14-295.1
In Prezioso  v. Greater Bridgeport Transit Authority, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 337257 (December 24, 1997, Skolnick, J.) (21 Conn. L. Rptr. 274, 275), this court noted that a split of authority exists in the Superior Court regarding the pleading requirements of § 14-295. The court affirmed, and has continued to affirm, its adherence to the principle that the plaintiff is only required to allege that the defendant deliberately or with reckless disregard violated one of the statutory provisions outlined in § 14-295 and that such violation was a substantial factor in causing the plaintiff's injuries. Id. The plaintiff is not required to allege the elements for common law recklessness. Id. See also Wade v. Vahora, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 349630 (September 9, 1998, Skolnick, J.); Latorre v. Kephart Truck Co., Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 347601 (May 26, 1998, Skolnick, J.); Campbell v.Lanzo, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 345953 (May 26, 1998, Skolnick, J.)Augustin  v. Kovacs, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 349143 (May 11, 1998,Skolnick, J.).
Here, the plaintiff alleges several violations specified in CT Page 8675 § 14-295 as grounds for double or treble damages. Specifically, the plaintiff alleges violations of General Statutes §§ 14-218a, 14-219, and 14-222. Because the plaintiff alleges that the defendant committed those aforementioned violations recklessly and that the violations caused injury to the plaintiff, the plaintiff states a sufficient cause of action for double or treble damages pursuant to General Statutes §14-295. Accordingly, the defendant's motion to strike count two of the plaintiff's complaint is denied.
SKOLNICK, J.